DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

		                                       Response to Amendment
	The amendment filed 08/16/2022 has been entered.  As directed, claims 1, 3, 7, 10, 12-13, 19-20 have been amended, claims 2, 6, 9, 11, 15 have been canceled, no claims added. Thus claims 1, 3-5, 7-8, 10, 12-14, 16-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/05/2022. However, new claim objection from amended claim have written below.  


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frackmann US20100300618 in view of Sauro US 20160035456.

Frackmann teaches:
1.A conductive ink (page.1, para.006; electrically conductive paste), comprising: 
	a high melting temperature thermoplastic polyurethane (TPU) (page.1,para.0012; Thermoplastic polyurethane elastomers are also referred to as TPUs), the high melting temperature TPU including a melting point between 120 0C (248 0F) and 200 0C (392 0F) (page.1, para.0013; 80-220 0C); and 
	a plurality of conductive particles disposed in the high melting temperature TPU (page.3, para.0029; the conductive filler is selected from metallic particles, carbon nanotubes, low-melting alloys and/or copper flakes), the plurality of conductive particles comprising between 70% and 85% of the conductive ink by weight (page.1, para.0008; paste(ink) in dry substance has 15 to 85 wt. % conductive filler;
	 However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 II(a)).
	In this case, the percentage of conductive particles is 70% to 85% of the conductive ink, but the prior art teaches the percentage of conductive particles is 15% to 85% of the conductive paste. However, the court has said that having an optimal or workable range is not inventive. Varying the percentages of conductive particles is recognized as a result-effective variable resulting from routine experimentation. In this case, different percentages of conductive particles in order to having different conductivity of in the TPU that satisfying any requirement of use purpose, for instance, device is used for extreme lower temperature may need higher conductivity (60%-95% of conductive particles), oppositely, device is used for normal low temperature may only need lower conductivity (15%-59%), it depends on the environment and purpose. Therefore, varying percentage of conductive particles of the conductive ink are recognized in the art as a result-effective variable),
	
	
	
4. The conductive ink of claim 1, wherein the plurality of conductive particles includes at least one of silver platelet particles and nanosilver (page.3,para.0030; silver-based particles).

5. The conductive ink of claim 1, wherein the plurality of conductive particles includes carbon nanotubes (CNT) (page.3, para.0032; CNT).

19. A method of manufacturing a conductive ink (page.1, para.006; electrically conductive paste), the method comprising: 
	mixing a high melting temperature thermoplastic polyurethane (TPU) (page.1,para.0012; Thermoplastic polyurethane elastomers are also referred to as TPUs) with a plurality of conductive particles (page.3, para.0029; the conductive filler is selected from metallic particles, carbon nanotubes, low-melting alloys and/or copper flakes), the high melting temperature TPU including a melting point between 120 0C (248 °F) and 200 0C (392 °F) (page.1, para.0013; 80-220 0C), the plurality of conductive particles comprising between 60% and 95% of a resultant mixture (page.1, para.0008; paste(ink) in dry substance has 15 to 85 wt. % conductive filler), wherein the mixing further comprises mixing at least one of (page.1,para.0012; Thermoplastic polyurethane elastomers are also referred to as TPUs) and the plurality of conductive particles (page.3, para.0029; the conductive filler is selected from metallic particles, carbon nanotubes, low-melting alloys and/or copper flakes); 
	curing the high melting temperature TPU and the plurality of conductive particles (see claim 27; drying the paste which is including TPU and conductive filler; 
	However, the court have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 II(a)).
	In this case, the percentage of conductive particles is 60% to 95% of the conductive ink, but the prior art teaches the percentage of conductive particles is 15% to 85% of the conductive paste. However, the court has said that having an optimal or workable range is not inventive. Varying the percentages of conductive particles is recognized as a result-effective variable resulting from routine experimentation. In this case, different percentages of conductive particles in order to having different conductivity of in the TPU that satisfying any requirement of use purpose, for instance, device is used for extreme lower temperature may need higher conductivity (60-95% of conductive particles), oppositely, device is used for normal low temperature may only need lower conductivity (15-59%), it depends on the environment and purpose. Therefore, varying percentage of conductive particles of the conductive ink are recognized in the art as a result-effective variable); and 
	


20. (Proposed Amendment) The method of claim 19, wherein curing further comprises heating the resultant mixture (page.4, para.0039; oven).

	However, Frackmann teaches the invention as discussed above, but is silent on free radical crosslinker and additive(claim 1,19),  peroxide (claim 3).
	
	Sauro teaches:
	Regarding claim 1, a free radical crosslinker (page.4, para.0033; curing and crosslinking agents include, but are not limited to, radical initiators such as radical polymerization initiators, radical sources, etc.); and 
	an additive configured to act as a reinforcing agent and an adhesive promoter (page.4,para.0026; additional additives include adhesion promoters, reinforcing agents electrically and/or thermally conductive additives), the additive including titanium dioxide particles (page.4, para.0032; titanium dioxide).

	Regarding claim 3, the free radical crosslinker includes peroxide (page.4, para.0033; peroxide).

	Regarding claim 19, a free radical crosslinker (page.4, para.0033; curing and crosslinking agents include, but are not limited to, radical initiators such as radical polymerization initiators, radical sources, etc.); and 
	Adding an additive configured to act as a reinforcing agent and an adhesive promoter (page.4,para.0026; additional additives include adhesion promoters, reinforcing agents electrically and/or thermally conductive additives), the additive including titanium dioxide particles (page.4, para.0032; titanium dioxide).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Frackmann by using a free radical crosslinker includes peroxide and additive as taught by Sauro in order to curing the TPU, and improving strength and adhesive of the composition. Thereby, the polymer composite that is capable of meeting the combined demands of electrical conductivity and shielding performance in a durable polymer system (page.1, para.002). 

Claim(s) 7-8, 10, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaimoto US5804797 in view of Frackmann US20100300618 and Sauro US 20160035456.

Kaimoto teaches:
7. A heating trace assembly (fig.14), comprising: 
	an insulator (fig.14, 3 and 5 insulation substrate); 
	a ceramic positive temperature coefficient (PTC) element coupled to the insulator (fig.14, 1; PTC ceramics), the ceramic PTC element extending along a length of the insulator (fig.14, 1; PTC ceramic extending along a length of the insulation substrates); 
	a first bus bar extending along the length of the insulator (fig.16,2 electrode (left side of PTC planer unit) extending along the length of the insulator substrates); and 
	a second bus bar extending along the length of the insulator( fig.16,2; electrode (right side of PTC planer unit extending along the length of the insulator substrates), the ceramic PTC element coupled to the first bus bar and the second bus bar (fig.14, 1; PTC ceramic coupled with first and second electrodes (busbars)), wherein: 
	the first bus bar (fig.16, 2 electrode (left side of PTC planer unit)) is 
	the second bus bar (fig.16, 2 electrode (right side of PTC planer unit)) is 
	
	
	
	
	

8. The heating trace assembly of claim 7, wherein the ceramic PTC element is a thin film of ceramic PTC (fig.14, 1; a thin film of PTC ceramic).

16. The heating trace assembly of claim 7, wherein the insulator includes a first flexible substrate (fig,15, 3; alumina substrate, also can made of mica; they are well-known flexible material; col.6, line 51 and 55), wherein the ceramic PTC element is coupled to the first flexible substrate by an adhesive (col.5,line 18; insulation film is made of epoxy resin as adhesive; fig.15,14; insulation film covered PTC ceramic and insulation substrate 3 that PTC ceramic and substrate are coupled together by an adhesive film 14).

17. The heating trace assembly of claim 7, wherein the insulator includes a second flexible substrate (fig.15,5; mica; col.6, line 60), and wherein the first bus bar and the second bus bar are coupled to the second flexible substrate by an adhesive (col.5,line 18; insulation film is made of epoxy resin as adhesive; fig.15,14; insulation film is disposed between electrode and insulation substrate 3 that electrodes and substrate are coupled together by an adhesive film).

18. The heating trace assembly of claim 7. wherein the insulator includes a first flexible substrate (fig,15, 3; alumina substrate, also can made of mica; they are well-known flexible; col.6, line 51 and 55), wherein the first bus bar and the second bus bar are coupled to the first flexible substrate by an adhesive (col.5,line 18; insulation film is made of epoxy resin as adhesive; fig.15,14; insulation film coupled electrodes to PTC ceramic, and PTC ceramic coupled to first flexible insulation substrate 3; therefore, electrodes coupled to first flexible insulation substrate via PTC ceramic).

	Kaimoto teaches the invention as discussed above, but is silent on first and second conductive ink (claim 1),  TPU melting point (claim 10), nanosilver (claim 13) and carbon nanotubes (claim 14).

	Frackmann teaches:
	Regarding claim 7, the first conductive ink and the second conductive ink (page.1, para.006; electrically conductive paste can be used for first and second conductive ink) each include: 
	a high melting temperature thermoplastic polyurethane (TPU)  (page.1,para.0012; Thermoplastic polyurethane elastomers are also referred to as TPUs), 
	a plurality of conductive particles disposed in the high melting temperature TPU, the plurality of conductive particles comprising between 70% and 85% of each conductive ink by weight (page.1, para.0008; paste(ink) in dry substance has 15 to 85 wt. % conductive filler).

	10. The heating trace assembly of claim 8, wherein the high melting temperature TPU including a melting point between 120 °C (248 °F) and 200 °C (392 °F) (page.1, para.0013; 80-220 0C).

	13. The heating trace assembly of claim 8, wherein the plurality of conductive particles includes at least one of silver platelet particles and nanosilver (page.3,para.0030; silver-based particles).

	14. The heating trace assembly of claim 10. wherein the plurality of conductive particles includes carbon nanotubes (CNT) (page.3, para.0032; CNT).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kaimoto by using conductive ink as taught by Frackmann in order to providing a high electrically conductive paste for ceramic PTC planar heater; since PTC planar heater is often used for aircraft, aerospace, high electrically conductive paste beneficially improve PTC planar heater work at different environment, (i.e., high temperature, pressure…etc.).	

	However, Kaimoto in view of Frackmann teaches the invention as discussed above, but is silent on free radical crosslinker and additive (claim 7),  peroxide (claim 12).

	Sauro teaches:
	Regarding claim 7, a free radical crosslinker (page.4, para.0033; curing and crosslinking agents include, but are not limited to, radical initiators such as radical polymerization initiators, radical sources, etc.), and 
	an additive configured to act as a reinforcing agent and an adhesive promoter (page.4,para.0026; additional additives include adhesion promoters, reinforcing agents electrically and/or thermally conductive additives), the additive including titanium dioxide particles (page.4, para.0032; titanium dioxide).

	12. The heating trace assembly of claim 8, wherein the free radical crosslinker includes peroxide (page.4, para.0033; peroxide).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Kaimoto in view of Frackmann by using a free radical crosslinker includes peroxide and additive as taught by Sauro in order to curing the TPU, and improving strength and adhesive of the composition. Thereby, the polymer composite that is capable of meeting the combined demands of electrical conductivity and shielding performance in a durable polymer system (page.1, para.002). 

Response to Arguments

Applicant’s arguments filed 08/16/2022 have been fully considered but they are not persuasive.  
The Applicant did not argue applied references in “Applicant Arguments/Remarks Made in an Amendment”; therefore, examiner assume that the references teach claim limitations for what they were cited for. According to new limitation “additive…” in claim 1, 7 and 19, the new cited reference Sauro US 20160035456 teaches conductive polymeric materials include thermoplastic polyurethanes (TPU) (page.8, para.0075); The compositions can contain crosslinking and curing agents, as well as conductive additives, wherein curing and crosslinking agents include radical initiators; the radical initiators includes organic and inorganic peroxides; and additional additives also include adhesion promoters, reinforcing agents electrically and/or thermally conductive additives, wherein thermally conductive additives include titanium dioxide. 

					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761